Citation Nr: 0826979	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tendonitis, right ankle.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tendonitis, left ankle.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
urinary tract infection.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
liver condition.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lupus.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
hand tremors.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
hand tremors.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

In her September 1, 2006, VA Form 9 appeal to the Board, the 
veteran indicated she wanted a Board hearing at her local RO.  
In her September 29, 2006, VA Form 9 appeal to the Board the 
veteran indicated that she did not want a Board hearing.  The 
latter VA Form 9 withdrew the earlier request for a hearing 
and the veteran has not subsequently indicated a desire to 
have a hearing at a future date.  Her hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2007).



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
tendonitis, right ankle; tendonitis, left ankle; a urinary 
tract infection; a liver condition; lupus; arthritis; right 
hand tremors; and left hand tremors in a December 2002 rating 
decision.  The appellant received timely notice of the 
determinations but did not appeal, and that decision is now 
final.

2.  Evidence received since the December 2002 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for tendonitis, right 
ankle.

3.  Evidence received since the December 2002 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for tendonitis, left ankle.

4.  Evidence received since the December 2002 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a urinary tract 
infection.

5.  Evidence received since the December 2002 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a liver condition.

6.  Evidence received since the December 2002 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for lupus.

7.  Evidence received since the December 2002 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for arthritis.

8.  Evidence received since the December 2002 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for right hand tremors.

9.  Evidence received since the December 2002 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for left hand tremors.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
December 2002 rating decision, and the claim for entitlement 
to service connection for tendonitis, right ankle is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  New and material evidence has not been received since the 
December 2002 rating decision, and the claim for entitlement 
to service connection for tendonitis, left ankle is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  New and material evidence has not been received since the 
December 2002 rating decision, and the claim for entitlement 
to service connection for an urinary tract infection is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  New and material evidence has not been received since the 
December 2002 rating decision, and the claim for entitlement 
to service connection for a liver condition is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  New and material evidence has not been received since the 
December 2002 rating decision, and the claim for entitlement 
to service connection for lupus is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

6.  New and material evidence has not been received since the 
December 2002 rating decision, and the claim for entitlement 
to service connection for arthritis is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

7.  New and material evidence has not been received since the 
December 2002 rating decision, and the claim for entitlement 
to service connection for right hand tremors is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

8.  New and material evidence has not been received since the 
December 2002 rating decision, and the claim for entitlement 
to service connection for left hand tremors is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.
The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005 and post-adjudication notice by 
letter dated in May 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims to reopen entitlement 
to service connection are denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The March 2005 notification also was in compliance with Kent 
v. Nicholson, 20 Vet, App. 1 (2006).  Specifically, the March 
2005 letter informed the veteran of the basis of the last 
final denial in December 2002 for the claims of service 
connection for tendonitis, right ankle; tendonitis, left 
ankle; a urinary tract infection; a liver condition; lupus; 
and arthritis; namely that there was no medical evidence of 
record of a current diagnosis of, or treatment for, the 
claimed disabilities.  The March 2005 letter also informed 
the veteran of the basis of the last final denial in December 
2002 for the claims of service connection for right hand 
tremors and left hand tremors; namely that the claimed 
disabilities existed prior to entry in service.  Likewise, 
the letter described the meaning of "new" and "material" 
evidence in order to reopen the claims.

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran filed a claim to reopen the claims of entitlement 
to service connection for tendonitis, right ankle; 
tendonitis, left ankle; a urinary tract infection; a liver 
condition; lupus; arthritis; right hand tremors; and left 
hand tremors in January 2005.  The veteran contends that her 
service medical records (SMRs) show the appearance of a lupus 
factor and that she has submitted VA medical records 
supporting a definitive diagnosis of lupus.  Her 
representative contends that there is evidence in her SMRs of 
bilateral ankle pain and a history of urinary tract 
infections.  

The RO originally denied entitlement to service connection 
for tendonitis, right ankle; tendonitis, left ankle; a 
urinary tract infection; a liver condition; lupus; and 
arthritis in an December 2002 rating decision on the basis 
that the evidence of record did not show that the veteran had 
the claimed conditions; and, with regard to her claims for 
right and left hand tremors only, that the evidence of record 
showed that these claimed conditions were constitutional and 
developmental abnormalities, but did not show that they were 
permanently aggravated during service.  The veteran did not 
appeal this decision; so it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103 (2007).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108 (2007).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a) (2007). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also 38 C.F.R. § 3.303 (2007).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the December 2002 rating 
decision includes the veteran's SMRs and a November 2002 VA 
examination report, which notes impressions of a history of 
positive ANA, but also notes that the examiner does not know 
if she has lupus, no evidence of arthritis in her hands, a 
fine tremor to her outstretched hands, which is felt to be an 
essential or familial tremor, a history of tendonitis in both 
ankles, but that the ankle exam is normal, a history of 
urinary tract infection, but that she has no symptoms, and a 
history of a liver condition, but normal liver tests.  It was 
also noted in the VA examination report that the veteran has 
normal joints and that there is no objective evidence of 
arthritis in any of her joints.

Evidence submitted since the December 2002 rating decision 
includes a December 2004 private un-interpreted laboratory 
report, which may pertain to the veteran's claimed lupus 
disability, a July 2004 VA treatment record, which notes that 
the veteran had a past history of tendinitis in both feet and 
that a review of systems revealed joint pain and swelling, 
and a January 2005 VA treatment record that notes a referral 
to rheumatology for positive lupus.  Additionally, the 
veteran has made numerous statements indicating that her SMRs 
indicate a lupus factor and that she has submitted evidence 
indicating a current diagnosis of lupus.  

Regarding the evidence submitted since the December 2002 
rating decision, this evidence is new because it is not 
duplicative of evidence considered by the RO at the time of 
its December 2002 decision.

The veteran and her representative's statements of record 
submitted since the December 2002 rating decision are not new 
and material evidence because they are redundant of evidence 
considered by the RO at the time of the December 2002 rating 
decision, and, even assuming their credibility, do not 
present a reasonable possibility of substantiating the claim 
as neither the veteran nor her representative are competent 
to offer an opinion as to matters requiring medical 
expertise, such as diagnosing a disease or disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.156 (a).

The December 2004 private laboratory report is not material 
because it does not relate to the unestablished fact of 
whether the veteran has a current diagnosis of lupus, which 
is necessary to substantiate a service connection claim as 
required by 38 C.F.R. § 3.303.  Although the laboratory 
report may relate to whether the veteran currently has lupus, 
it does not note or even indicate that she does.  The Board 
cannot make medical determinations or judgments.  See Colvin 
v. Derwinski, 1 Vet. App 171 (1991).  Therefore, this 
evidence does not present a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (a).

Similarly, the January 2005 VA treatment record, which notes 
a referral to rheumatology for positive lupus, is not 
material because it does not relate to the unestablished fact 
of whether the veteran has a current diagnosis of lupus, 
which is necessary to substantiate a service connection claim 
as required by 38 C.F.R. § 3.303.  The facts that the veteran 
was referred for further evaluation, but had not at that time 
been given a clear diagnosis of lupus, tends to disprove that 
the veteran has a current diagnosis of lupus.  Id.  
Therefore, this evidence does not present a reasonable 
possibility of substantiating any of the veteran's claims.  
See 38 C.F.R. § 3.156 (a).

Finally, the July 2004 VA treatment record, which notes a 
history of tendonitis in both feet and joint pain and 
swelling, is not material because it does not relate to the 
unestablished fact of whether the veteran has a current 
diagnosis of tendonitis in her right or left ankle, 
arthritis, lupus, or right or left hand tremors, which is 
necessary to substantiate a service connection claim as 
required by 38 C.F.R. § 3.303.  Therefore, this evidence too 
does not present a reasonable possibility of substantiating 
any of the veteran's claims.  See 38 C.F.R. § 3.156 (a).

The veteran has not submitted any evidence relating to her 
claimed urinary tract infection disability or liver 
condition. 

Given the absence of receipt of any new and material evidence 
since the December 2002 rating decision, reopening the claims 
to entitlement to service connection for tendonitis, right 
ankle; tendonitis, left ankle; a urinary tract infection; a 
liver condition; lupus; arthritis; right hand tremors; and 
left hand tremors is not warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).  


ORDER

The claim to reopen the claim for service connection for 
tendonitis, right ankle, is denied.

The claim to reopen the claim for service connection for 
tendonitis, left ankle, is denied.

The claim to reopen the claim for service connection for a 
urinary tract infection is denied.

The claim to reopen the claim for service connection for a 
liver condition denied.

The claim to reopen the claim for service connection for 
lupus is denied.

The claim to reopen the claim for service connection for 
arthritis is denied.

The claim to reopen the claim for service connection for 
right hand tremors is denied.

The claim to reopen the claim for service connection for left 
hand tremors is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


